Case: 3:08-cr-00175-TMR-MRM Doc #: 376 Filed: 09/14/20 Page: 1 of 4 PAGEID #: 2298




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                              Plaintiff,             :       Case No. 3:08-cr-175
                                                             Also 3:11-cv-299

                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

JEREMY LEWIS,

                              Defendant.             :



                                DECISION AND ORDER


       This § 2255 case is before the Court on the Magistrate Judge’s Report and

Recommendations of August 21, 2020, recommending that Defendant’s pending Motions for

Relief from Judgment (ECF Nos. 351 and 368) be consolidated and denied (ECF No. 374). The

Report notified Defendant of the deadline to file objections. Id. at PageID 2291). That deadline

has expired and Defendant has filed no objections. Accordingly, the Report is adopted and the

Motions for Relief from Judgment docketed at ECF Nos. 351 and 368 are DENIED.

       The case is also before the Court on Defendant’s most recent motion entitled “Rule

60(b)(6) Motion to Vacate the Sanction Order under the Miscarriage of Justice Exception, the 8th

Amendment . . . and the First Amendment” (ECF No. 375). Lewis begins by claiming he has not

received a final decision on his two prior motions for relief from judgment. Id. at PageID 2292.

The first paragraph of this Decision and Order constitutes that decision.

                                                 1
Case: 3:08-cr-00175-TMR-MRM Doc #: 376 Filed: 09/14/20 Page: 2 of 4 PAGEID #: 2299




         Lewis then claims he is actually innocent of his 18 U.S.C. § 924(c) convictions but that the

sanctions order (ECF No. 313) bars him from litigating his actual innocence claim in this Court,

Id. at PageID 2294. This he claims is a violation of the Cruel and Unusual Punishment Clause of

the Eighth Amendment both because it results in the incarceration of an innocent man and bars

him from seeking relief in federal court.

         In his Second Claim, Lewis asserts that the sanctions order, which directs the Magistrate

Judge to strike any further motions under Rule 60 attacking the final judgment on Lewis’s § 2255

Motion to Vacate, violates his right of access to the courts under the First Amendment. Id. at

PageID 2295.

         The Court’s decision which Lewis refers to as the Sanctions Order is the Court’s Decision

and Order of April 26, 2018, which, in addition to denying Lewis’s Seventeenth and Eighteenth

Motions for Relief from Judgment found

                For almost seven years, this Court has patiently dealt with Lewis’s
                attempts to overturn his conviction. It has dealt on the merits with
                each motion he has filed, explaining why he is not entitled to relief.
                On several occasions the Sixth Circuit Court of Appeals has done
                the same thing. At some point refiling the same arguments becomes
                an abuse of the judicial process and Lewis has reached that point.

Id. at PageID 2034-35. Based on that finding, the Court imposed as a sanction under Rule 11 that

the Magistrate Judge was to strike any further motions for relief from judgment without preparing

a report and recommendations. Id. at PageID 2035.

         The Sixth Circuit granted Lewis a certificate of appealability on the question “whether the

district court abused its discretion as to the scope of its injunctive order.” Lewis v. United States,

Case Nos. 18-3434/3643/3645 (6th Cir. Apr. 26, 2019)(unpublished; copy at ECF No. 349, PageID

2127).    Later, without deciding that question, the Sixth Circuit vacated the certificate of



                                                  2
Case: 3:08-cr-00175-TMR-MRM Doc #: 376 Filed: 09/14/20 Page: 3 of 4 PAGEID #: 2300




appealability for lack of jurisdiction because Lewis had not shown there was an underlying

constitutional claim debatable among jurists of reason. Lewis v. United States, Case Nos. 18-

3434/3643/3645 (6th Cir. Feb. 20, 2020)(unpublished; copy at ECF No. 356).

       Lewis’s current Motion seeks to litigate his actual innocence and claims that the Eighth

and First Amendments create an exception to the Sanctions Order so as to allow him to litigate

that claim. What is actually at issue is whether there is a First or Eighth Amendment exception to

the requirement that a second or successive § 2255 motion must receive permission to proceed

from the circuit court.

       There is no such exception and Lewis cites no authority supporting such an exception. If

every defendant claiming to be actually innocent in a second § 2255 motion could proceed without

circuit court permission, the requirement for such permission would become a dead letter, defeated

by printing the talismanic words “actually innocent” somewhere on the motion. Certainly the First

Amendment right of petition includes access to the courts. But neither the Sixth Circuit nor the

Supreme Court has ever held that this permits a district court to consider a second or successive §

2255 motion without circuit court permission. Lewis remains free to seek that permission as he

has done unsuccessfully many times before, but in the absence of such permission, this Court

cannot reach the merits of his actual innocence claim.

       Accordingly, the instant Motion under Fed.R.Civ.P. 60(b)(6) is denied.               Because

reasonable jurists would not disagree with this conclusion, the Petitioner is denied a certificate of

appealability and the Court certifies to the Sixth Circuit that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.

       Furthermore, the Court finds the instant Motion is an attempted evasion of the Sanctions

Order and hereby EXTENDS that Order to any further motions under Rule 60(b) seeking relief



                                                 3
Case: 3:08-cr-00175-TMR-MRM Doc #: 376 Filed: 09/14/20 Page: 4 of 4 PAGEID #: 2301




from that Order. The Magistrate Judge is authorized to strike any such motion without preparing

a report and recommendations if, in his judgment, the motion does not present an issue over which

this Court has jurisdiction and which is not governed by the law of the case.



September 14, 2020                                                  *s/Thomas M. Rose

                                                                    ________________________
                                                                          Thomas M. Rose
                                                                     United States District Judge




                                                4
